The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.
Status of Claims
Claims 2, 8, and 14 were previously canceled.  Claims 1, 7,  and 13 are independent claims and are amended.  Claims 1, 3-7, 9-13, and 15-18 are pending in this application.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. GB1504710 (United Kingdom) filed on 03/20/2015.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims have been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that claims 1, 3-7, 9-13, and 15-18 are allowable (re-numbered as 1-15) because of following reasons:
A/ In view of the Applicant’s arguments: (see Remarks filed on 06/10/2022, page 10), filed 06/10/2022 to the respective amended limitations; and  
B/ Overcome of the prior art(s) made of record:
Regarding claim 1, the prior art made of record, singularly or in combination, does not teach the combined limitations considered as a whole include: "based on the notification layer determining that a first chunk of the plurality of chunks has been received and the notification layer determining that a first line of a hypertext transfer protocol (HTTP) request has been received in the first chunk, reading, by the notification
layer of the OTPS, the request data looking for the metadata associated with the transaction during receiving the request data to determine whether identification of the application logic of a plurality of application logics is present, wherein the metadata associated with the transaction comprises at least one of a transaction ID, a user ID and security credentials, wherein the request data comprises a format having the HTTP request;” and the two combined conditions such that a/ “responsive to the notification layer that initially received the request data searching in the request data and finding the metadata associated with the transaction, directly instantiating by the notification layer an instance of the application logic having been identified to process the request, directly instantiating the instance of the application logic comprising the notification layer starting the application logic, wherein the notification layer determines which system resource is to serve the request data and sends the metadata to the application logic, wherein the instance of the application logic is determined at least in part based on the metadata associated with the transaction;” and b/ “responsive to the notification layer that initially received the request data not finding the identification of the application logic to be selected for instantiation from the plurality of application logics in the metadata associated with the transaction where the metadata is received
from the requestor, passing by the notification layer the request data to the establish layer on the OTPS to establish the metadata associated with the transaction, the establish layer having been passed the request data from the notification layer being different from the requestor." These indicated limitations are defined and disclosed in the Applicant’s Drawings (Figs. 1-2 and 5) and specification (pars. [0015-19], [0025-31]).
The above indicated limitations combine together with the other limitations of the independent claim 1 (similar to claims 7, and 13) are novel and non-obvious over the prior art of record. The dependent claims 3-6, 9-12, and 15-18, being definite, enabled by the specification, and further limiting to the independent claims 1, 7, and 13 are also allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jessica N Le/
Examiner, Art Unit 2169   
                                                                                                                                                                                          
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169